IN THE SUPREME COURT, STATE OF WYOMING

                                       2013 WY 149

                                                          OCTOBER TERM, A.D. 2013

                                                                  December 10, 2013

CHRISTOPHER
HARIGNORDOQUY,

Appellant
(Defendant),
                                                     S-13-0076
v.

LEE ANN BARLOW,

Appellee
(Plaintiff).


                     Appeal from the District Court of Teton County
                        The Honorable Timothy C. Day, Judge


Representing Appellant:
      Christopher Harignordoquy, pro se

Representing Appellee:
      Lea Kuvinka of Kuvinka & Kuvinka, P.C., Jackson, Wyoming


Before KITE, C.J., and HILL, VOIGT, BURKE, and DAVIS, JJ.



NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
DAVIS, Justice.

[¶1] The parties to this appeal were divorced in the District Court for the Ninth Judicial
District (Teton County). Appellant Christopher Harignordoquy contends that the district
court erred in exercising child custody jurisdiction, in the determination as to whether his
children might be entitled to possible dual citizenship as that finding might relate to child
custody, in requiring a bond to permit visitation and limiting visitation to Teton County,
and in other respects. Finding no error, we affirm. We also find no reasonable cause for
the appeal, and therefore assess Appellee’s costs, attorney fees and damages against
Appellant as provided in Wyoming Rule of Appellate Procedure 10.05.

                                          ISSUES

[¶2] 1.      Did Wyoming have home state jurisdiction under the Uniform Child
Custody Jurisdiction and Enforcement Act so as to permit the district court to make a
custody determination?

       2.      Did the district court abuse its discretion in its custody and visitation
decision because it found it unlikely that the parties’ children would obtain dual French
citizenship if it awarded Appellant custody or increased visitation?

       3.     Are any of Appellant’s other arguments adequately supported by pertinent
authority or cogent argument so as to permit review?

      4.     Is Appellee entitled to an award of sanctions under Wyoming Rule of
Appellate Procedure 10.05?

                                          FACTS

[¶3] Christopher Harignordoquy and Lee Ann Barlow were married in Teton County in
October of 2002. Ms. Barlow is a United States citizen. Mr. Harignordoquy is a citizen
of both France and the United States. The parties executed a prenuptial agreement before
they married.

[¶4] The couple decided to have children and arranged a surrogate pregnancy, the
details of which need not be discussed here. Twins were born to a surrogate mother in
Colorado in late August of 2010. The parties returned to Teton County with the twins on
September 7, 2010, and Ms. Barlow and the children have since remained there.

[¶5] On March 1, 2011, Ms. Barlow petitioned the Teton County circuit court for a
domestic violence protection order against Mr. Harignordoquy. She claimed that he
pushed her to the ground and threatened her. The circuit court issued the requested order,
which awarded Ms. Barlow temporary custody of the twins and temporary possession of


                                              1
the family residence. Ms. Barlow filed for divorce in the Teton County district court on
March 11, 2011. Mr. Harignordoquy moved to France in April of 2011 and has resided
there since.

[¶6] Ms. Barlow filed a motion for partial summary judgment which sought to have the
prenuptial agreement declared valid and enforceable. Mr. Harignordoquy filed a pro se
objection, claiming that Barlow was concealing marital assets, which evidently meant
that he originally intended to contest the validity of the agreement. However, he later
told the district court that he would not in fact contest the prenuptial agreement, and it
therefore entered an order finding the prenuptial agreement valid and enforceable.

[¶7] Mr. Harignordoquy then filed a motion to disqualify the district judge and
guardian ad litem (“GAL”) in August of 2011. He claimed that the judge had improper
connections with the Barlow family, and that the GAL was biased because he worked
with a friend of Ms. Barlow’s at Central Wyoming College’s outreach campus in
Jackson. He also titled the motion an interlocutory appeal, but it was never filed or
docketed in this Court.

[¶8] The district judge entered an order denying the motion to disqualify him because
Mr. Harignordoquy failed to support it with the required affidavits. See W.R.C.P.
40.1(b)(2) (motion for disqualification of district judge “shall be supported by an
affidavit or affIdavits)” The district judge stated that he was “not . . . prejudiced for or
against any party in the matter,” and the GAL also denied any connections with the
Barlow family. The court therefore denied the motion. It also ordered Mr.
Harignordoquy to refrain from further threats, personal attacks, and uncivil conduct. No
transcript of the hearing on the motion is available in the record on appeal, although it
was apparently reported.

[¶9] The divorce trial took place in November of 2012. Mr. Harignordoquy appeared
by video teleconference from France, representing himself. These proceedings were
reported but not transcribed, and we must therefore rely upon the decree of divorce to
determine what occurred in the trial.

[¶10] The court entered the decree on March 13, 2013. Because it had previously ruled
that the prenuptial agreement was enforceable based on Mr. Harignordoquy’s concession
that it was, it divided the parties’ property in accordance with that agreement. The court
awarded Ms. Barlow sole custody of the children. It noted that Mr. Harignordoquy
testified that he would find “some way to free them [the children],” which it found to be a
threat to remove the children from this country. It therefore allowed Mr. Harignordoquy
up to six weeks of visitation per year to be exercised only in Teton County, and provided
in the decree that visitation can only be exercised if he posts a $25,000 bond and
surrenders all of his passports. It ordered him to pay $474 in monthly child support.



                                              2
[¶11] Throughout the district court proceedings, Mr. Harignordoquy claimed to be the
victim of a conspiracy between Ms. Barlow’s family and the judiciary. The court
reiterated that it was “not prejudiced for or against any party in this case, and that [Mr.
Harignordoquy’s] assertions of conspiratorial prejudice lack any basis in fact or
evidence.” This appeal was timely perfected.

                                       DISCUSSION

Child Custody Proceedings

[¶12] Mr. Harignordoquy first claims that Wyoming did not have “home state”
jurisdiction for child custody under the Uniform Child Custody Jurisdiction and
Enforcement Act (UCCJEA). He argues that the action commenced when Ms. Barlow
petitioned the circuit court for a protective order on March 1, 2011, which was less than
six months after the parties returned to Teton County on September 7, 2010. He contends
that there was no emergency child custody jurisdiction because he denied perpetrating
any domestic violence. He also contends that Ms. Barlow manipulated the circuit court
proceedings, and claims that the parties signed an agreement making Colorado their
home.

[¶13] The UCCJEA governs subject matter jurisdiction when a Wyoming court is
presented with a child custody proceeding in which the courts of another state may also
have jurisdiction. In re NC, 2013 WY 2, ¶¶ 25–26, 294 P.3d 866, 873 (Wyo. 2013). It
expresses a “fundamental jurisdictional concept that the child’s ‘home state’ should have
preeminent authority to determine custody and visitation and that authority should be
respected elsewhere.” Id. at ¶ 28 (quoting NMC v. JLW ex rel. NAW, 2004 WY 56, ¶ 13,
90 P.3d 93, 97 (Wyo. 2004)) (internal quotation marks omitted). A child’s home state is
“the state in which a child lived with a parent or a person acting as a parent for at least six
(6) consecutive months immediately before the commencement of a child custody
proceeding.” See Wyo. Stat. Ann. § 20-5-202(a)(vii) (LexisNexis 2013).

[¶14] The district court found that Mr. Harignordoquy consented to the circuit court’s
jurisdiction, and it noted that the circuit court domestic violence action was completely
separate from the divorce proceedings. The court also found that the parties never ceased
to reside in Wyoming for UCCJEA purposes. They were in Colorado only for the birth
of their children and associated medical care. The court further noted that Ms. Barlow
filed for divorce on March 11, 2011, which was slightly more than six months after the
parties returned to Wyoming on September 7, 2010. It concluded that it had jurisdiction
over the parties and the children.

[¶15] The principal purposes of the UCCJEA are to resolve jurisdictional disputes and
avoid the inconsistent child custody orders between the courts of this and other states.
See Wyo. Stat. Ann. §§ 20-5-306 through 308 (LexisNexis 2013) (providing for


                                               3
consultation between courts with duplicative custody litigation pending, forum non
conveniens criteria, and a specification of conduct which justifies declining jurisdiction
under the Act); see also NC, ¶ 23, 294 P.3d at 872. There is no indication that Mr.
Harnignordoquy initiated child custody proceedings in Colorado, and so there were no
competing proceedings which would have required a determination of a proper forum
between competing alternatives.

[¶16] We ordinarily review a district court’s decision regarding jurisdiction in child
custody matters de novo. Prickett v. Prickett, 2007 WY 153, ¶ 9, 167 P.3d 661, 663
(Wyo. 2007) (citing Ritter v. Ritter, 989 P.2d 109, 111 (Wyo. 1999)); see also NC, ¶ 20,
294 P.3d at 872. In some cases, the identification of the home state under the UCCJEA
requires the trial court to determine where a child has resided, and for how long. We
review a district court’s findings of fact using a clearly erroneous standard. Redland v.
Redland, 2012 WY 148, ¶ 48, 288 P.3d 1173, 1185 (Wyo. 2012) (citation omitted); see
also Davis v. Gill, 2007 WY 17, ¶¶ 5–8, 150 P.3d 1181, 1182–83 (Wyo. 2007)
(jurisdictional review under the UCCJEA’s predecessor requires review of a district
court’s factual findings for clear error).

[¶17] However, “[i]f an appellant intends to assert on appeal that a finding or conclusion
is unsupported by the evidence or contrary to the evidence, appellant shall include in the
record a transcript of all evidence relevant to such finding or conclusion.” W.R.A.P.
3.02(b). Failure to provide a transcript does not necessarily require dismissal of an
appeal, but “our review is restricted to the allegations of error that do not require a review
of the evidence presented before the district court that has been memorialized in the
transcript.” Golden v. Guion, 2013 WY 45, ¶ 6, 299 P.3d 95, 97 (Wyo. 2013) (quoting
Stadtfeld v. Stadtfeld, 920 P.2d 662, 664 (Wyo. 1996)). Without the necessary transcript
or approved statement of the evidence, we “presume that there were no irregularities in
the district court’s judgment, and that it was reasonably based on competent and
sufficient evidence.” Roberts v. Locke, 2013 WY 73, ¶ 27, 304 P.3d 116, 122 (Wyo.
2013) (citations omitted) (footnote omitted).

[¶18] Mr. Harignordoquy did not request that the reporter prepare a transcript of the
divorce trial to be included in the record or make arrangements to pay for it. We
therefore presume that the testimony and evidence presented supports the district court’s
decision. We can ascertain from the limited record before us that the parties returned to
Teton County on September 7, 2010, and that Ms. Barlow filed for divorce on March 11,
2011. This is slightly more than six months, just as the district court found, and there
would be home state jurisdiction if only for that reason.

[¶19] Mr. Harignordoquy complains of the circuit judge’s decision on the temporary
order, but he did not appeal that ruling to the district court. We therefore decline to




                                               4
review any aspect of the circuit court proceedings.1 We find no error in the district
court’s determination that it had jurisdiction to resolve the parties’ custody dispute.

Children’s Citizenship

[¶20] Appellant argued below that he should be granted custody or expansive visitation
in France because the children either are French citizens or could become French citizens,
in addition to being United States citizens. Although the institutions and courts of France
have exclusive authority to determine whether the twins will have citizenship there,2 the
district court considered Mr. Harignordoquy’s contention within the framework of factors
specified in Wyoming Statute § 20-2-201.3 These factors are to be weighed when
1
  The district court’s findings about the circuit court proceedings appear to be an explanation for Mr.
Harignordoquy’s benefit, rather than any substantive aspect of its decision. Wyoming Statute § 5-2-119
provides that appeals from the circuit courts are to the district courts. Wyo. Stat. Ann. § 5-2-119
(LexisNexis 2013). The proceedings in district court were not an appeal of the circuit court’s decision,
although the domestic violence protection order was a topic of discussion.
2
   See, e.g., Dual Nationality, U.S. Department of State, available at http://travel.state.gov/travel
/cis_pa_tw /cis/cis_1753.html (“Each country has its own citizenship laws based on its own policy.”).
3
    The pertinent portion of that statute provides as follows:

                   (a) In granting a divorce, separation or annulment of a marriage or upon
                   the establishment of paternity pursuant to W.S. 14-2-401 through 14-2-
                   907, the court may make by decree or order any disposition of the
                   children that appears most expedient and in the best interests of the
                   children. In determining the best interests of the child, the court shall
                   consider, but is not limited to, the following factors:

                            (i) The quality of the relationship each child has with
                   each parent;
                            (ii) The ability of each parent to provide adequate care
                   for each child throughout each period of responsibility, including
                   arranging for each child’s care by others as needed;
                            (iii) The relative competency and fitness of each parent;
                            (iv) Each parent’s willingness to accept all
                   responsibilities of parenting, including a willingness to accept
                   care for each child at specified times and to relinquish care to the
                   other parent at specified times;
                            (v) How the parents and each child can best maintain
                   and strengthen a relationship with each other;
                            (vi) How the parents and each child interact and
                   communicate with each other and how such interaction and
                   communication may be improved;
                            (vii) The ability and willingness of each parent to allow
                   the other to provide care without intrusion, respect the other
                   parent’s rights and responsibilities, including the right to
                   privacy;


                                                         5
determining the best interests of a child whose custody is disputed, and the district court
analyzed the application of each in detail.

[¶21] According to the decree, Ms. Barlow presented expert testimony that the twins
may not be able to obtain French citizenship under any circumstances because of their
surrogate parentage. The district court found as follows:

               [E]xpert opinion at trial was that even if the children were
               raised in France, as the law currently stands, they would not
               be entitled to French citizenship, so their status in the country
               upon reaching majority is uncertain.

                                                .    .   .

               [T]he children would not … have a path to French citizenship
               simply because their father … is French. . . . [B]eing raised in
               the country where they . . . will be able to enjoy the rights and
               privileges of full citizenship as children and as adults is a
               factor that weighs in favor of custody with [Ms. Barlow].

See § 20-2-201(a) (court may consider “[a]ny other factors the court deems necessary and
relevant” in determining the best interests of the child). The court left the door open for
Appellant to seek visitation outside of Teton County when the children are older and can
benefit from the experience.

[¶ 22] Mr. Harignordoquy contends that the district court erred in ruling that the children
were not French citizens. He claims that the children are entitled to French citizenship
under foreign law because he is their biological parent. We interpret his rather obscure

                       (viii) Geographic distance between the parents'
               residences;
                       (ix) The current physical and mental ability of each
               parent to care for each child;
                       (x) Any other factors the court deems necessary and
               relevant.

               (b) In any proceeding in which the custody of a child is at issue the court
               shall not prefer one (1) parent as a custodian solely because of gender.

               (c) The court shall consider evidence of spousal abuse or child abuse as
               being contrary to the best interest of the children. If the court finds that
               family violence has occurred, the court shall make arrangements for
               visitation that best protects the children and the abused spouse from
               further harm.

Wyo. Stat. Ann. § 20-2-201 (LexisNexis 2013).


                                                     6
argument to be that the district court abused its discretion because it did not properly
consider or weigh the benefit of possible dual citizenship. To the extent that this issue
presents a question of fact, our standard of review is as follows:

             This Court has consistently recognized the broad discretion
             enjoyed by a district court in child custody matters. We will
             not interfere with the district court’s custody determination
             absent procedural error or a clear abuse of discretion. In
             determining whether an abuse of discretion has occurred, our
             primary consideration is the reasonableness of the district
             court’s decision in light of the evidence presented. We view
             the evidence in the light most favorable to the district court’s
             determination, affording every favorable inference to the
             prevailing party and omitting from our consideration the
             conflicting evidence.

Walker v. Walker, 2013 WY 132, ¶ 22, 311 P.3d 170, 176 (Wyo. 2013) (quoting Durfee
v. Durfee, 2009 WY 7, ¶ 6, 199 P.3d 1087, 1089 (Wyo. 2009)).

[¶23] To the extent that the dual citizenship issue raises a question of law, our review is
de novo. Id. at ¶ 36, 311 P.3d at 177–78. Regardless of how we characterize the issue,
however, the record before us is insufficient. As to the question of whether the twins
might or might not have or obtain dual citizenship, for whatever value it had in the trial
court’s custody determination, we recently summarized the pertinent standards for proof
of foreign law as follows:

                    Under Wyoming Rule of Civil Procedure 44.1 and the
             comparable federal rule, neither Wyoming’s courts nor those
             of the United States will take judicial notice of the laws of a
             foreign country. Consequently, litigants who wish to take
             advantage of allegedly applicable foreign law must plead and
             prove it or have their cases determined in accordance with the
             law of the forum court.

                     Wyoming statutes specify the proof of foreign law a
             litigant must provide. With respect to foreign written laws, a
             litigant must provide printed copies of those laws and show
             that they were published upon the authority of its
             government, or that they are in a form commonly accepted in
             that country’s courts as evidence of the existing law. As to the
             unwritten or common law of a foreign country, the proponent
             must provide either admissible parol evidence or the books of



                                             7
               reported cases adjudicated in that country’s courts. Wyo. Stat.
               Ann. §§ 1-12-301 through 306 (LexisNexis 2011).

Roberts, ¶¶ 21–22, 304 P.3d at 121 (additional citations omitted).

[¶24] Mr. Harignordoquy’s brief refers to what he claims to be the French civil code, a
purported order from the French Attorney General, and a foreign news article. He failed
to comply with any of the statutory requirements for proof of foreign law, and we have
no trial transcript which would allow further review of the district court’s findings of fact
to determine if he presented evidence bearing on the question of French law as Ms.
Barlow did. Under the circumstances, the district judge acted well within his discretion
in declining to assign any significant weight to the children’s citizenship. We
consequently affirm the district court as to custody and visitation.

Other Issues

[¶25] Mr. Harignordoquy also claims that the district judge pressured him to waive his
challenge to the prenuptial agreement, and argues that the custody decision does not
account for what he claims to be an extensive history of domestic violence by Ms.
Barlow. He further contends the district court erred in denying his motion for
disqualification because the Barlow family manipulated the court proceedings. Finally,
he claims that the district court erred when it awarded child support because it ignored
“multiple explanations” that his French work contract precludes him from working while
on parental leave.

[¶26] All of these arguments challenge the factual bases for the district court’s
discretionary decisions. As explained above, we have no transcript which would allow us
to review the facts that led the district judge to rule as he did. We must therefore decline
to address these issues and presume that the district court had sufficient evidence before it
to support its decision. Roberts, ¶ 27, 304 P.3d at 122; see also Rohrer v. Bureaus Inv.,
Grp. No. 7, LLC, 2010 WY 96, ¶ 13, 235 P.3d 861, 866 (Wyo. 2010) (judicial discretion
means a “sound judgment exercised with regard to what is right under the
circumstances”) (emphasis added) (citation omitted).

[¶27] Mr. Harignordoquy also raises the constitutionality of the visitation bond as a
potential issue. However, he does not develop this argument, and instead expounds on
his belief that he is the victim of an elaborate conspiracy. None of these contentions are
supported by the record. Without cogent argument or pertinent authority relating to the
visitation bond decision, we will not address any claimed error related to it. See, e.g.,
Sonnett v. First Am. Title Ins. Co., 2013 WY 106, ¶ 26, 309 P.3d 799, 808 (Wyo. 2013)
(quoting Elder v. Jones, 608 P.2d 654, 660 (Wyo. 1980)) (“It is not enough to identify a
potential issue with the expectation that this court will flesh out the matter from there.”);
Dechert v. Christopulos, 604 P.2d 1039, 1044 (Wyo. 1980) (“It is a long-standing rule of


                                              8
this court that we will not consider an issue which is not supported by authority or cogent
argument.”).4

Sanctions

[¶28] Ms. Barlow seeks sanctions under W.R.A.P. 10.05, claiming that Mr.
Harignordoquy’s appeal is not supported by cogent argument, pertinent authority, or
citations to the record. Rule 10.05 provides that “[i]f the court certifies there was no
reasonable cause for the appeal, a reasonable amount for attorneys’ fees and damages to
the appellee shall be fixed by the appellate court and taxed as part of the costs in the
case.” Rule 10.05 sanctions are generally not available for challenges to discretionary
rulings, unless “an appeal lacks cogent argument, there is an absence of pertinent legal
authority to support the issues, or there is a failure to adequately cite to the record.”
Welch v. Welch, 2003 WY 168, ¶ 13, 81 P.3d 937, 940 (Wyo. 2003) (summarizing the
case law regarding appellate sanctions) (citations omitted). See also Stadtfeld, 920 P.2d
at 664 (“Without a proper factual record, this Court cannot certify a reasonable cause for
an appeal claiming an abuse of discretion.”) (citation omitted).

[¶29] United States Supreme Court Justice Felix Frankfurter once observed that
“defeated litigants, no matter how fairly treated, do not always have the feeling that they
have received justice.” N.L.R.B. v. Donnelly Garment Co., 330 U.S. 219, 237, 67 S. Ct.
756, 765, 91 L. Ed. 854 (1947). Appellant’s brief reflects this kind of disappointment.
Although we can well understand the frustration of a parent whose ability to see his
children has been limited, this is not a forum in which to vent that emotion. Appellant’s
brief is devoid of cogent argument to support his claims of error, and it also contains an
assortment of veiled threats, bizarre conspiracy theories, and unsupported and scandalous
allegations against several public officials. Our efforts to distill a potentially meritorious
issue from the brief have been fruitless.

[¶30] While we exercise a degree of patience with self-represented litigants, we still
expect reasonable compliance with the rules of appellate procedure. Call v. Town of
Thayne, 2012 WY 149, ¶ 15, 288 P.3d 1214, 1217 (Wyo. 2012); Young v. State, 2002
WY 68, ¶ 9, 46 P.3d 295, 297 (Wyo. 2002) (citing Hodgins v. State, 1 P.3d 1259, 1262
(Wyo. 2000)). We find that the “rare circumstances” discussed in Welch exist in this
case, and that we can certify no reasonable cause for this appeal. We will therefore
award Ms. Barlow her reasonable costs, attorney fees, and damages allowed by Rule
10.05 upon submission of a proper application.




4
  We note in passing that we recently approved a $50,000 visitation bond in a similar case that posed a
realistic possibility of international child abduction. Stonham v. Widiastuti, 2003 WY 157, ¶¶ 28–29, 79
P.3d 1188, 1197–98 (Wyo. 2003).


                                                   9
                                   CONCLUSION

[¶31] We find no error in the district court’s rulings, and we therefore affirm. We also
award Appellee costs, attorney fees, and damages against Appellant as provided in
Wyoming Rule of Appellate Procedure 10.05.




                                            10